                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT




RAYMOND J. CERILLI,                                   :
    Plaintiff,                                        :       No. 3:16-cv-2085 (SRU)
                                                      :       No. 3:16-cv-2086 (SRU)
        v.                                            :       No. 3:16-cv-2087 (SRU)
                                                      :       No. 3:16-cv-2088 (SRU)
DANNEL P. MALLOY, et al.,                             :
    Defendants.                                       :


                                     RULING AND ORDER
        Plaintiff, Raymond J. Cerilli (“Cerilli”), currently confined at MacDougall-Walker

Correctional Institution in Suffield, Connecticut, has filed a “motion for reconsideration” in four

closed cases: Cerilli v. Malloy, et al., 3:16-cv-2085 (SRU), Doc. No. 15; Cerilli v. Malloy, et al.,

3:16-cv-2086 (SRU), Doc. No. 14; Cerilli v. Malloy, et al., 3:16-cv-2087 (SRU), Doc. No. 19;

and Cerilli v. Malloy, et al., 3:16-cv-2088 (SRU), Doc. No. 15. Although he captions the

document as a motion for reconsideration, Cerilli is not asking the court to reconsider a decision

issued in any of those cases. Rather, he is asking the court to change the way the Department of

Correction allocates monies deposited to his inmate account to pay the filing fees in the cases he

has filed in federal court.

        When an inmate is granted leave to proceed in forma pauperis, he is required under

federal law to pay the entire filing fee. See 28 U.S.C. § 1915(b)(1) (“if a prisoner brings a civil

action … in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee”).

In forma pauperis status only relieves the inmate of prepayment of the fee. See 28 U.S.C. §

1915(b)(2) (requiring prisoner to make monthly payments of 20% of the preceding month’s

income toward the filing fee). The Department of Correction allocates the appropriate
percentage of income each month in accordance with the statute. The court is not involved.

       If an inmate has more than one case, the statute does not specify whether a fee should be

allocated each month for every case or for one case at a time. The Court understands Cerilli’s

motion to state that the Department of Correction has changed the allocation method. Because

the statute does not require that the fees be allocated for only one case at a time, the Department

of Correction’s method is not unlawful. Further, it was not undertaken by court order.

Accordingly, Cerilli’s motion is denied.

       However, a review of the dockets in the four cases shows that no fees should be collected

for those cases. On January 17, 2017, the Court denied Cerilli’s motions to proceed in forma

pauperis in No. 3:16-cv-2086 (SRU) and No. 3:16-cv2088 (SRU) under the three-strikes

provision of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g). On January 18, 2017, the

Court denied Cerilli’s motion to proceed in forma pauperis in No. 3:16-cv-2085 (SRU) for the

same reason. On March 1, 2017, three of Cerilli’s cases were dismissed (No. 3:16-cv-2085, No.

3:16-cv-2086, and No. 3:16-cv-2088) because Cerilli had been ordered to pay the filing fee and

failed to do so. On February 10, 2017, the Court vacated the ruling granting Cerilli in forma

pauperis status in No. 3:16-cv-2087 (SRU), denied his motion to proceed in forma pauperis, and

directed him to pay the filing fee. On April 3, 2017, the Court dismissed No. 3:16-cv-2087

(SRU) for non-payment of the filing fee. Because Cerilli was not proceeding in forma pauperis

in any of those cases, there is no reason for the Department of Correction to withhold monies

from Cerilli’s inmate account for the filing fees.

       Cerilli’s motions [Doc. No. 15 in 3:16-cv-2085 (SRU); Doc. No. 14 in 3:16-cv-2086

(SRU); Doc. No. 19 in 3:16-cv-2087 (SRU); and Doc. No. 15 in 3:16-cv-2088 (SRU)] are

DENIED.



                                                     2
       The Clerk is directed to forward a copy of this order to the Inmate Accounts Department

to have any monies set aside for the filing fees in those four cases restored to the spendable

portion of his inmate account.

       So ordered.

Dated at Bridgeport, Connecticut, this 3rd day of September 2019.




                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 3
